Appeal from an order of the Supreme Court, Ontario County (Kenneth R. Fisher, J.), entered September 26, 2005 in a declaratory judgment action. The order granted defendant’s motion for a stay and for leave to amend the answer.
*1209It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly granted that part of defendant’s motion for a stay in this declaratory judgment action pending the outcome of a CPLR article 78 proceeding in Supreme Court, Albany County (see generally CPLR 2201). The record establishes that the issues and the relief sought in this action and in the CPLR article 78 proceeding “are sufficiently similar such that the goals of preserving judicial resources and preventing an inequitable result are properly served” (National Mgt. Corp. v Adolfi, 277 AD2d 553, 555 [2000]). Plaintiff’s remaining contentions are either moot in light of our determination, or they are without merit. Present—Gorski, J.P., Martoche, Smith, Green and Pine, JJ.